

116 HR 5178 IH: Reforming America’s Fiscal Toolkit Act of 2019
U.S. House of Representatives
2019-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5178IN THE HOUSE OF REPRESENTATIVESNovember 19, 2019Mr. Burchett (for himself, Mr. Case, and Mr. Womack) introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Congressional Budget Act of 1974 to provide for procedures to meet a target ratio of
			 public debt to gross domestic product, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reforming America’s Fiscal Toolkit Act of 2019 or the RAFT Act of 2019. 2.Ratio of public debt to GDP included in concurrent resolution on the budget (a)In generalSection 301(a) of the Congressional Budget Act of 1974 is amended by striking and at the end of paragraph (6), by striking the period and inserting ; and at the end of paragraph (7), and by adding after paragraph (7) the following:
				
 (8)the recommended ratio of the public debt to the estimated gross domestic product.. (b)Definition of gross domestic productSection 3 of the Congressional Budget and Impoundment Control Act of 1974 is amended by adding at the end the following new paragraph:
				
 (12)The term gross domestic product means the gross domestic product of the United States, as determined by the Bureau of Economic Analysis of the Department of Commerce..
			3.Instructions to committees on meeting target ratio of public debt to GDP included in concurrent
			 resolution on the budget
 (a)In generalTitle III of the Congressional Budget Act of 1974 is amended by adding at the end the following:  316.Instructions for ratio of the public debt to the estimated gross domestic product(a)In generalA concurrent resolution on the budget for an even-numbered fiscal year shall either—
 (1)include instructions to one or more committees to determine and recommend changes in existing law necessary to achieve the ratio of the public debt to the estimated gross domestic product as set forth in that resolution; or
 (2)request that the Speaker and the minority leader of the House of Representatives and majority and minority leaders of the Senate publish a statement in the Congressional Record establishing the Joint Select Committee on Fiscal Responsibility under section 317.
 (b)ComplianceThe committee or committees (as the case may be) receiving instructions as described in subsection (a) shall be deemed to have complied with the required net reduction in the public debt set forth in such instructions, as required by subsection (a), if—
 (1)the amount of changes are not less than 80 percent of the total amount of changes assigned to the committee or committees (as the case may be) in such instructions necessary to achieve the reduction in the debt; and
 (2)the chair of the Committees on the Budget of the House of Representatives or the Senate, as applicable, submits a statement to the Congressional Record certifying that paragraph (1) has been complied with.
 (c)Failure To complyThe Committee on the Budget of the House of Representatives or the Senate shall recommend changes in existing law necessary to achieve changes specified by directives described in subsection (a) contained in a concurrent resolution on the budget if a minority of the committees so instructed fail to submit recommended changes to its Committee on the Budget pursuant to its instruction.
 (d)CBO estimatesThe Congressional Budget Office shall provide estimates of the legislative text considered under this section in accordance with sections 308(a) and 201(f).
 (e)Legislative procedureIf a concurrent resolution containing directives to one or more committees to determine and recommend changes in laws, bills, or resolutions is agreed to in accordance with subsection (a), and—
 (1)only one committee of the House or the Senate is directed to determine and recommend changes, that committee shall promptly make such determination and recommendations and report to its House legislation containing such recommendations; or
 (2)more than one committee of the House or the Senate is directed to determine and recommend changes, each such committee so directed shall promptly make such determination and recommendations and submit such recommendations to the Committee on the Budget of its House, which upon receiving all such recommendations, shall report to its House legislation carrying out all such recommendations.
							(f)Expedited consideration in the Senate
 (1)Motion to proceedNotwithstanding Rule XXII of the Standing Rules of the Senate, it is in order, not later than 3 days of session after the date on which a bill is reported pursuant to subsection (e) from all committees to which it was referred, for the majority leader of the Senate or the majority leader’s designee to move to proceed to the consideration of the bill. It shall also be in order for any Member of the Senate to move to proceed to the consideration of the bill at any time after the conclusion of such 2-day period. A motion to proceed is in order even though a previous motion to the same effect has been disagreed to. All points of order against the motion to proceed to the bill are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the bill is agreed to, the bill shall remain the unfinished business until disposed of.
 (2)ConsiderationAll points of order against the bill and against consideration of the bill are waived. Consideration of the bill and of all debatable motions and appeals in connection therewith shall not exceed a total of 20 hours which shall be divided equally between the majority and minority leaders or their designees. A motion further to limit debate on the bill is in order, shall require an affirmative vote of three-fifths of the Members duly chosen and sworn, and is not debatable. Any debatable motion or appeal is debatable for not to exceed 1 hour, to be divided equally between those favoring and those opposing the motion or appeal. All time used for consideration of the bill, including time used for quorum calls and voting, shall be counted against the total 20 hours of consideration.
 (3)AmendmentsIt shall not be in order in the Senate to offer any amendments. (4)Vote on passagePassage of the bill shall require an affirmative vote of a simple majority of the Members, duly chosen and sworn.
 (5)Rulings of the chair on procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to a bill shall be decided without debate.
							(g)Consideration by the Senate
 (1)In generalIf, before passing the bill under this section, the Senate receives from the House of Representatives a bill—
 (A)the bill of the House shall not be referred to a committee of jurisdiction; and (B)the procedure in the Senate shall be the same as if no bill had been received from the House until the vote on passage, when the bill received from the House shall supplant the bill of the Senate.
								(2)Rules to coordinate action
 (A)Treatment of billIf the Senate fails to introduce or consider a bill under this section, the bill of the House of Representatives shall be entitled to expedited floor procedures.
 (B)VetoesIf the President vetoes the bill, debate on a veto message in the Senate under this section shall be 1 hour equally divided between the majority and minority leaders or their designees.
 317.Joint Select Committee on Fiscal Responsibility(a)EstablishmentIf by the earlier of the date that a statement is published under section 316(a)(2) or the date that is the last day of the first session of any Congress (beginning with the One Hundred Seventeenth Congress) a bill is not enacted into law pursuant to section 316, there is established a joint committee of Congress to be known as the Joint Select Committee on Fiscal Responsibility.
 (b)DefinitionsIn this section: (1)Joint committeeThe term joint committee means the Joint Select Committee on Fiscal Responsibility established under subsection (a).
 (2)Joint committee billThe term joint committee bill means a bill consisting of the legislative text of the joint committee recommended under subsection (d)(1)(B).
							(c)Duties; compliance; recommendations
 (1)DutiesThe duty of the joint committee shall be to recommend changes in existing law to achieve the ratio of the public debt to the estimated gross domestic product in the most recently adopted concurrent resolution on the budget.
 (2)ComplianceThe joint committee shall be deemed to have complied with the required net reduction in the public debt set forth in the instructions in the most recently adopted concurrent resolution on the budget, as required by section 316 of the Congressional Budget Act of 1974 (as added by section 301(b)(1))—
 (A)if the amount of changes are not less than 80 percent of the total amount of changes necessary to achieve the reduction in the debt; and
 (B)the chairs of the Committees on the Budget of the House of Representatives and the Senate jointly submit a statement to the Congressional Record certifying that subparagraph (A) has been complied with.
								(d)Report, recommendations, and legislative text
 (1)In generalBy April 30 of an odd-numbered year, the joint committee shall vote on— (A)a report that contains a detailed statement of the findings, conclusions, and recommendations of the joint committee and an estimate of the Congressional Budget Office pursuant to paragraph (6); and
 (B)legislative text to carry out such recommendations as described in the duties set forth in subsection (c)(1).
 (2)ApprovalThe report of the joint committee and the legislative text described in paragraph (1) shall only be approved upon receiving the votes of—
 (A)a majority of joint committee members appointed by the Speaker of the House of Representatives and the leader of the Senate of the same political party as the Speaker; and
 (B)a majority of joint committee members appointed by the minority leader of the House of Representatives and the leader of the Senate of the same political party as the minority leader of the House of Representatives.
 (3)Additional viewsA member of the joint committee who gives notice of an intention to file supplemental, minority, or additional views at the time of the final joint committee vote on the approval of the report and legislative language under paragraph (2) shall be entitled to 2 calendar days after the day of such notice in which to file such views in writing with the co-chairs. Such views shall then be included in the joint committee report and printed in the same volume, or part thereof, and their inclusion shall be noted on the cover of the report. In the absence of timely notice, the joint committee report may be printed and transmitted immediately without such views.
 (4)Transmission of report and legislative textIf the report and legislative text are approved by the joint committee pursuant to paragraph (2), then not later than 10 days after the date of such approval, the joint committee shall submit its report and legislative text described in paragraph (1) to the Speaker of the House of Representatives and the majority and minority leaders of each House of Congress.
 (5)Report and legislative language to be made publicUpon the approval or disapproval of the joint committee report and legislative text pursuant to paragraph (2), the joint committee shall promptly make the full report and legislative text, and a record of the vote, available to the public.
 (6)CBO estimatesThe Congressional Budget Office shall provide estimates of the legislative text considered under paragraph (1) in accordance with sections 308(a) and 201(f).
 (7)Legislative procedureThe procedures under section 316 shall apply to any legislative text submitted under paragraph (1), except that subsection (f)(4) of such section shall be applied by substituting three-fifths for a simple majority.
							(e)Membership
 (1)In generalThe joint committee shall be composed of 16 members appointed pursuant to paragraph (2). (2)AppointmentMembers of the joint committee shall be as follows:
 (A)Four members from among Members of the Senate, of which one shall be a member of the Committee on Finance and one shall be a member of the Committee on the Budget, appointed by the majority leader of the Senate.
 (B)Four members from among Members of the Senate, of which one shall be a member of the Committee on Finance and one shall be a member of the Committee on the Budget, appointed by the minority leader of the Senate.
 (C)Four members from among Members of the House of Representatives, of which one shall be a member of the Committee on Ways and Means and one shall be a member of the Committee on the Budget, appointed by the Speaker of the House of Representatives.
 (D)Four members from among Members of the House of Representatives, of which one shall be a member of the Committee on Ways and Means and one shall be a member of the Committee on the Budget, appointed by the Speaker of the House of Representatives after consultation with the minority leader of the House of Representatives.
 (3)DeadlineMembers of the joint committee shall be appointed not later than 15 calendar days after the date of the establishment of the joint committee under this section. Any vacancy occurring in the membership of the joint committee shall be filled in the same manner in which the original appointment was made.
 (4)Co-chairsTwo of the appointed members of the joint committee will serve as co-chairs, one of which shall be a member of the House of Representatives and one of which shall be a member of the Senate. One co-chair shall be appointed by the Speaker of the House of Representatives and the leader in the Senate of the same political party as the Speaker. The other co-chair shall be appointed by the minority leader of the House of Representatives and the leader in the Senate of the same political party as the minority leader of the House. The co-chairs shall be appointed not later than 14 calendar days after the members of the joint committee are appointed under this subsection.
 (5)VacanciesAny vacancy in the joint committee shall not affect its powers, but shall be filled not later than 14 calendar days after the date on which the vacancy occurs, in the same manner as the original appointment was made. If a member of the joint committee ceases to be a Member of the House of Representatives or the Senate, as the case may be, the member is no longer a member of the joint committee and a vacancy shall exist.
							(f)Hearings and meetings
 (1)In generalThe joint committee may, for the purpose of carrying out this section, hold such hearings and meetings, sit and act at such times and places, require attendance of witnesses and production of books, papers, and documents, take such testimony, receive such evidence, and administer such oaths as the joint committee considers advisable.
							(2)Hearing and meeting procedures and responsibilities of co-chairs
 (A)HearingsThe co-chairs of the joint committee shall make a public announcement of the date, place, time, and subject matter of any hearing to be conducted, not less than 7 days in advance of such hearing, unless the co-chairs determine that there is good cause to begin such hearing at an earlier date.
 (i)Equal representation of witnessesEach co-chair shall be entitled to select an equal number of witnesses for each hearing held by the joint committee.
 (ii)Written statementA witness appearing before the joint committee shall file a written statement of proposed testimony at least 2 calendar days before the appearance of the witness, unless the requirement is waived by the co-chairs, following their determination that there is good cause for failure to comply with such requirement.
 (B)MeetingsThe co-chairs of the joint committee shall make a public announcement of the date, place, and time of any public meeting to be held, not less than 48 hours in advance of that meeting.
 (3)Member involvementIf the co-chairs are unable to agree on a date, place, time, or subject matter with respect to a hearing or meeting, a majority of the members of the joint committee may decide (in writing) such issue and notify all such members of the decision.
 (g)Technical assistanceUpon written request of the co-chairs, a Federal agency, including legislative branch agencies, shall provide technical assistance to the joint committee in order for the joint committee to carry out its duties.
 (h)StaffingTo enable the joint committee to carry out the purposes of this section, the joint committee shall use the services of existing staff of the House of Representatives and the Senate.
 (i)ExpensesExpenses of the joint committee shall be paid from— (1)the applicable accounts of the House of Representatives upon vouchers signed by the co-chair of the joint committee who is appointed by the Speaker; and
 (2)the contingent fund of the Senate from the appropriations account Miscellaneous Items, subject to the rules and regulations of the Senate. (j)TerminationThe joint committee shall cease to exist 30 days after legislative text is submitted under subsection (d)(1).
						.
 (b)Clerical amendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621 note) is amended by inserting after the item relating to section 315 the following new items:
				
					
						316. Instructions for ratio of the public debt to the estimated gross domestic product.
						317. Joint Select Committee on Fiscal Responsibility..
			